            Case 2:18-cv-02993-TLN-DB Document 44 Filed 07/30/21 Page 1 of 4



 1   Galen T. Shimoda (Cal. State Bar No. 226752)
     Justin P. Rodriguez (Cal. State Bar No. 278275)
 2   Brittany V. Berzin (Cal. State Bar No. 325121)
     Shimoda Law Corp.
 3   9401 East Stockton Boulevard, Suite 120
     Elk Grove, CA 95624
 4   Telephone: (916) 525-0716
     Facsimile: (916) 760-3733
 5   Email: attorney@shimodalaw.com
             jrodriguez@shimodalaw.com
 6
     Attorneys for Plaintiff JANICE INSIXIENGMAY,
 7   on behalf of herself and similarly situated employees
 8   Joseph W. Ozmer II (SBN 316203)
     J. Scott Carr (SBN 136706)
 9   KABAT CHAPMAN & OZMER LLP
     333 S. Grand Ave., Suite 2225
10   Los Angeles, CA 90071
     Telephone: (213) 493-3980
11   Facsimile: (404) 400-7333
     Email: jozmer@kcozlaw.com
12           scarr@kcozlaw.com
13
14   Attorneys for Defendants HYATT CORPORATION
     d/b/a HYATT REGENCY SACRAMENTO (erroneously sued as both “Hyatt Corporation” and “Hyatt
15   Corporation dba Hyatt Regency Sacramento)
16
                                     UNITED STATES DISTRICT COURT
17
                                    EASTERN DISTRICT OF CALIFORNIA
18
       JANICE INSIXIENGMAY, individually             )       Case No. 2:18-cv-02993-TLN-DB
19     and on behalf of all others similarly         )
       situated,                                     )       STIPULATION AND ORDER TO
20                                                   )       AMEND THE COURT’S AMENDED
                      Plaintiff,                     )       PRETRIAL SCHEDULING ORDER TO
21                                                   )       CONTINUE PHASE I DISCOVERY
            vs.                                      )
22                                                   )
                                                     )
23     HYATT CORPORATION, a Delaware                 )
       Corporation;                                  )
24     HYATT CORPORATION DBA HYATT                   )
       REGENCY SACRAMENTO, an unknown                )
25                                                   )       Complaint Filed:      October 4, 2018
       association; and                              )       FAC Filed:            April 7, 2020
26     DOES 1 to 100, inclusive,                     )
                                                     )
27                                                   )
                      Defendants.                    )
28



     STIPULATION & ORDER TO CONTINUE PHASE I DISCOVERY            2:18-cv-02993-TLN-DB      1
            Case 2:18-cv-02993-TLN-DB Document 44 Filed 07/30/21 Page 2 of 4



 1          This Stipulation and proposed Order is entered into between Plaintiff JANICE INSIXIENGMAY
 2   (“Plaintiff”) and Defendant HYATT CORPORATION d/b/a HYATT REGENCY SACRAMENTO
 3   (erroneously sued as both “Hyatt Corporation” and “Hyatt Corporation dba Hyatt Regency
 4   Sacramento”) (“Defendant”) (all collectively, the “Parties”), by and through their counsel of record, as
 5   follows:
 6          WHEREAS, the Court entered an Amended Pretrial Scheduling Order on August 3, 2020
 7   (Document No. 29) providing that Phase I discovery regarding facts that are relevant to whether this
 8   action should be certified as a class action shall be completed within two hundred forty (240) days (i.e.,
 9   March 31, 2021);
10          WHEREAS, as a result of a prior informal discovery conference on February 19, 2021, with
11   Hon. Deborah Barnes, the Court suggested a stipulation and order to continue the factual discovery
12   deadline, which was granted on February 26, 2021, continuing the deadline to June 1, 2021 (Document
13   No. 39);
14          WHEREAS, the Court further amended the Amended Pretrial Scheduling Order (Document No.
15   29) on May 25, 2021 to continue the Phase I discovery deadline to August 2, 2021 (Document No. 41)
16   to provide Defendant with additional time to produce electronic copies of time and pay records for a
17   sample of employees the parties agreed to, as Defendant encountered difficulties in obtaining the
18   requested data in electronic form;
19          WHEREAS, thereafter Defendant continued to attempt to obtain and produce the data in
20   electronic form but encountered additional difficulties;
21          WHEREAS, on or about July 15, 2021 Defendant’s counsel informed Plaintiff’s counsel that
22   Defendant now intends to produce time and pay records from its hard copies because it was ultimately
23   unable to obtain complete electronic data;
24          WHEREAS, Defendant requires additional time to produce these documents due to the volume
25   of the information;
26          WHEREAS, Plaintiff will need an opportunity to review these records prior to taking depositions
27   and preparing a motion for class certification;
28



     STIPULATION & ORDER TO CONTINUE PHASE I DISCOVERY            2:18-cv-02993-TLN-DB       2
             Case 2:18-cv-02993-TLN-DB Document 44 Filed 07/30/21 Page 3 of 4



 1          WHEREAS, the Parties agree the depositions of Plaintiff and Rule 30(b)(6) designees of
 2   Defendant should take place after the time and pay records are produced;
 3          WHEREAS, the parties are meeting and conferring to set dates for these depositions;
 4          WHEREAS, Defendant will also wish to depose any putative class members who provide
 5   declarations;
 6          WHEREAS, to allow the Parties to continue to work cooperatively through the discovery issues
 7   without requiring formal discovery orders on motions to compel, the Parties believe additional time is
 8   necessary to complete Phase I discovery and agree there is good cause to continue the deadline for Phase
 9   I discovery approximately ninety (90) days;
10          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between the
11   Parties, subject to the approval of the Court, as follows:
12          1.       The Court’s Amended Pretrial Scheduling Order (Document No. 41) will be further
13   amended to continue the deadline to complete Phase I discovery regarding facts that are relevant to
14   whether this action should be certified as a class action to November 2, 2021.
15
16                                                         Shimoda Law Corp.
17
18
     Dated: July 29, 2021                          By:     /s/ Justin P. Rodriguez
19                                                         Galen T. Shimoda
20                                                         Justin P. Rodriguez
                                                           Brittany V. Berzin
21                                                         Attorneys for Plaintiff
22
23                                                         KABAT CHAPMAN & OZMER LLP

24
25   Dated: July 29, 2021                          By:     /s/ J. Scott Carr
                                                           Joseph W. Ozmer II
26                                                         J. Scott Carr (as authorized on 7/29/21)
                                                           Attorneys for Defendants
27
28



     STIPULATION & ORDER TO CONTINUE PHASE I DISCOVERY            2:18-cv-02993-TLN-DB       3
             Case 2:18-cv-02993-TLN-DB Document 44 Filed 07/30/21 Page 4 of 4



 1                                                        ORDER
 2          The COURT, having considered the above stipulation and finding good cause, HEREBY
 3   ORDERS that:
 4          The Court’s Amended Pretrial Scheduling Order (Document No. 41) will be further amended to
 5   continue the deadline to complete Phase I discovery regarding facts that are relevant to whether this
 6   action should be certified as a class action to November 2, 2021. The Amended Pretrial Scheduling
 7   Order will remain in effect in all other respects.
 8
 9
     IT IS SO ORDERED.
10
11
     Dated: July 29, 2021
12
                                                                   Troy L. Nunley
13                                                                 United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     STIPULATION & ORDER TO CONTINUE PHASE I DISCOVERY            2:18-cv-02993-TLN-DB      4
